FERNANDEZ, Circuit Judge,
dissenting:
I join in Judge Beezer’s dissenting opinion with one caveat. Nothing in his opinion, or in that of the majority, convinces me that there is any constitutional right whatever to commit suicide. In my view, no one has an even nonfundamental constitutional right to become what our legal ancestors pithily denominated a felo de se. See e.g., Sir Edward Coke, Institutes of the Laws of England, 3d Institute, 54 (Brooke ed. 1797) (1644); 1 Sir Matthew Hale, Pleas of the Crown 411 (Nutt ed. 1736) (1680); 4 Sir William Blackstone, Commentaries on the Laws of England 189 (15th ed. 1809) (1765). The arguments for and against suicide raise an issue which would elicit competing responses from even our most well trained moral philosophers. Like so many other issues, it is one “for the people to decide.” Guadalupe Org., Inc. v. Tempe Elementary Sch. Dist. No. 3, 587 F.2d 1022, 1027 (9th Cir.1978). Our Constitution leaves it to them; it is they and their representatives who must grapple with the riddle and solve it.